              Case 2:19-cr-00091-RAJ Document 64 Filed 11/02/20 Page 1 of 2




                                                                 Honorable Judge Richard Jones
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7                                                )
     UNITED STATES                                )   CASE NO: 2:19-cr-00091 RAJ
 8                                                )
                   Plaintiff                      )   ORDER GRANTING MOTION TO
 9                                                )   CONTINUE TRIAL AND PRETRIAL
            vs.                                   )   MOTIONS DATES
10                                                )
     VINH Q. NGUYEN                               )
11                                                )
                   Defendant                      )
12

13
            THE COURT has considered the defendant’s unopposed motion to continue the
14
     trial and pretrial motions deadline and finds that:
15
        (a) Taking into account the exercise of due diligence, a failure to grant a continuance
16
            in this case would deny counsel for the defendant the reasonable time necessary
17          for effective preparation due to counsel’s need for more time to review the
18          evidence, consider possible defenses, and gather evidence material to the defense,
19          as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

20
        (b) A failure to grant such a continuance in this proceeding would likely result in a
            miscarriage of justice, as set forth in 18 U.S.C. §3161 (h)(7)(B)(I); and
21
        (c) The additional time requested is a reasonable period of delay; and
22

23

24
     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 1                               JAMES BIBLE LAW GROUP
25
                                                                     14205 Se 36th Street Suite 100
                                                                     Bellevue WA 98006
                                                                     425-519-3675
              Case 2:19-cr-00091-RAJ Document 64 Filed 11/02/20 Page 2 of 2




        (d) The ends of justice will be served by a continuance, and the ends of justice
 1
            outweigh the best interests of the public and the defendant in any speedier trial, as
 2
            set forth in 18 U.S. C. § 3161 (h)(7)(A); and
 3
        (e) The additional time requested is necessary to provide counsel for the defendant the
 4
            time necessary to prepare for trial.
 5

 6          IT IS THEREFORE ORDERED that the defendant’s motion (Dkt. #62) is

 7   GRANTED. The trial date in this matter is continued to May 17, 2021. All pretrial
     motions, including motions in limine, shall be filed no later than March 1, 2021.
 8
            IT IS FURTHER ORDERED that the government’s Motion in Limine (Dkt. #41)
 9
     and the defendant’s Motion to Suppress Evidence (Dkt. #44) are stricken without
10
     prejudice to being refiled by the newly established pretrial motions deadline.
11
            IT IS FURTHER ORDERED the period of delay from the date of this order to the
12   new trial date of May 21, 2021, is excludable time pursuant to 18 U.S.C. §§
13   3161(h)(7)(A) and (h)(7)(B)(iv).
14

15
            DATED this 2nd day of November, 2020.

16

17
                                                       A
                                                       The Honorable Richard A. Jones
18                                                     United States District Judge
19

20

21

22

23

24
     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 2                               JAMES BIBLE LAW GROUP
25
                                                                     14205 Se 36th Street Suite 100
                                                                     Bellevue WA 98006
                                                                     425-519-3675
